              Case 2:20-cr-00200-RSM Document 21 Filed 01/19/21 Page 1 of 2




 1                                                               Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,                        NO. CR20-200RSM
10                                 Plaintiff,       SECOND ORDER CONTINUING
                                                    TRIAL
11
                           v.
12
13
     JONATHAN DUGGER,
14
                                   Defendant.
15
16
17         Having considered the record and the parties’ stipulated motion, the Court FINDS that
18 the ends of justice served by granting a continuance outweigh the best interests of the public
19 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv). The COURT,
20 among other things, credits the parties’ assertions regarding the need for defense preparation
21 and the challenges posed by the current COVID-19 pandemic.
22         IT IS THEREFORE ORDERED that the parties’ motion to continue the trial date is
23 GRANTED. Trial is rescheduled for June 1, 2021. Pretrial motions are due May 6, 2021.
24         IT IS FURTHER ORDERED that the time between the date of this Order and June 1,
25 2021, is excluded in computing the time within which trial must commence because the ends
26 of justice served by granting this continuance outweigh the best interest of the public and the
27 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance
28 would likely make trial impossible and result in a miscarriage of justice, and would deny

     Order Continuing Trial – 1                                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Dugger, CR20-200RSM                                SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-cr-00200-RSM Document 21 Filed 01/19/21 Page 2 of 2




 1 counsel for the defendant and government counsel the reasonable time necessary for
 2 effective preparation, taking into account the exercise of due diligence. Id. § (B)(i), (iv).
 3         Dated this 19th day of January, 2021.
 4
 5
 6
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
     Presented by:
 9
10 /s/ Thomas M. Woods
   THOMAS M. WOODS
11 Assistant United States Attorney
12
13 /s/ Talitha Hazelton
14 TALITHA HAZELTON
   Counsel for Jonathan Dugger
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order Continuing Trial – 2                                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Dugger, CR20-200RSM                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
